Title: To Thomas Jefferson from Pierre Derbigny, 14 November 1808
From: Derbigny, Pierre
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New-Orleans Novr. 14th. 1808.
                  
                  As an inhabitant of a country which had received from you a signalized protection in an occurrence of general concern, I should have been deficient in gratitude, had I not hastened to give to your measures against Mr. Livingston all my support, feeble as it may be. I have therefore written an answer to Mr. Duponceau’s memorial as soon as it was published here; and would have the honor to inclose you a copy of it, had I not, in order to lose no time, given the printer my blotter, sheet by sheet. I expected to be able to forward you a full printed copy by this mail, but,—being disappointed, I take the liberty of sending you the beginning. I regret that my occupations should have prevented me from translating it into english: this, however, if found useful, may be done better by a person of the English language.
                  A gentleman of this place, who follows the printing business, and is at the same time a man of sense and information, has undertaken to write a memorial in opposition to those of MM. Duponceau & Livingston, but has inevitably been led into errors, which would prove injurious to the cause, if they had sprung from a lawyer. As that memorial is to be forwarded to you, I think it my duty briefly to point out its most material defects. You will find (page 29. line 3. to 10.) that in a single phrase he abandons two of our most powerful means, that of the French Edicts, & that of the highway; and further (at page 36. line 15.) that he has destroyed with his own hands the only ground, on which he had rested his whole case, that of public law.
                  The evil, however, is not great, as it proceeds from the pen of a man who is not versed in jurisprudence.
                  Judge Moreau Lislet, who was employed by the corporation before he entered into his present office, is now preparing, on his part, a memorial in support of the title of the U.S., & expects to forward it to you in about two weeks.
                  This being the first letter which I have the honour to adress to you, I am unacquainted with the style and decorum which perhaps is usual on such occasions; but however I may have erred as to formality, I beg of you to accept the assurance of the high respect with which I have the honor to be, 
                  Sir Yr. most obedt. hble. Servant
                  
                     P Derbigny 
                     
                  
               